                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

COREY LEONG, #A4014453,       )                       CIV. NO. 18-00372 JAO-KJM
                              )
          Petitioner,         )                       DISMISSAL ORDER
                              )
     vs.                      )
                              )
STATE OF HAWAII, RUSSELL A. )
SUZUKI,                       )
                              )
          Respondents.        )
_____________________________ )

       Before the court is pro se Petitioner Corey Leong’s petition for writ of

habeas corpus brought pursuant to 28 U.S.C. § 2254. See ECF No. 1-2 (rescanned

Petition). Leong challenges his conviction in State v. Leong, 2FFC-XX-XXXXXXX

(Haw. 2d Cir. Family Ct. 2018), for Custodial Interference in the First Degree.1

See Pet., ECF No. 1-2; see also https://jimspss1.courts.state.hi.us/JEFS (visited

Oct. 2, 2018).2

       1
        (1) A person commits the offense of custodial interference in the first degree if:

              (a) The person:

              (i) Intentionally or knowingly violates a court order issued pursuant to
              chapter 586, or intentionally or knowingly takes, entices, conceals, or
              detains the minor from any other person who has a right to custody
              pursuant to a court order, judgment, or decree[.]

Haw. Rev. Stat. § 707-726(a)(1).
       2
        A court may take notice of proceedings in other courts “if those proceedings have a
                                                                                   (continued...)
       Leong repeatedly asserts that he has not presented his claims to the Hawaii

state courts. It therefore plainly appears from the face of the Petition that Leong’s

claims are wholly unexhausted. Accordingly, the Petition and this action are

DISMISSED without prejudice pursuant to Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, which requires prompt dismissal if

“it plainly appears from the petition and any attached exhibits that the petitioner is

not entitled to relief in the district court.”

                                   I.    BACKGROUND

        Leong pleaded no contest in 2FFC-XX-XXXXXXX on June 13, 2018, and was

sentenced to one-year incarceration with credit for time served, to be followed by a

four-year term of probation. See 2FFC-XX-XXXXXXX. He is scheduled to be

released in January 2019. See https://www.vinelink.com/# (visited Oct. 4, 2018).

       Leong raises four grounds for relief : (1) Leilani S. Andaya neglected,

abused, and threatened their daughter between 2014 and late-2017, showing that he

“had good cause to protect said child and seek emergency custody in another

state.” Pet., ECF No. 1-2, PageID #31-33 (Grounds One and Two); (2) his

attorney coerced him into pleading no contest and waiving his right to a jury trial



       2
         (...continued)
direct relation to matters at issue.” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007).

                                                 2
and then refused to file an appeal, in violation of the Sixth Amendment, id.,

PageID #34 (Ground Three); and (3) a family court judge and court staff in “FCP

13-1-0001,” in which Leong allegedly sought a restraining order against Andaya,

were prejudiced and biased against him, id. (Ground Four). Leong also claims that

the Maui County Police Department used unauthorized and excessive force to

remove his daughter from his custody. Id., PageID #36.

                         II.    THE PETITION IS DISMISSED

       Under 28 U.S.C. § 2254(b), habeas relief may not be granted unless a

petitioner has exhausted the remedies available in state court.3 Exhaustion requires

that the petitioner’s contentions were fairly presented to the state courts, Ybarra v.

McDaniel, 656 F.3d 984, 991 (9th Cir. 2011), and disposed of on the merits by the

highest court of the state, Greene v. Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002).

As a matter of comity, a federal court will not entertain a habeas petition unless the

petitioner has exhausted the available state judicial remedies on every ground

presented. See Rose v. Lundy, 455 U.S. 509, 518 (1982). A federal court may

raise the failure-to-exhaust issue sua sponte and summarily dismiss on that ground.

See Granberry v. Greer, 481 U.S. 129, 134-35 (1987); Stone v. City & Cty. of San

       3
         A habeas petition “shall not be granted unless it appears that – [¶ ] (A) the applicant has
exhausted the remedies available in the courts of the State; or [¶ ] (B)(i) there is an absence of
available state corrective process; or [¶ ] (ii) circumstances exist that render such process
ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1).

                                                 3
Francisco, 968 F.2d 850, 856 (9th Cir. 1991). A petitioner has the burden of

demonstrating that he has exhausted available state remedies. See, e.g., Williams v.

Craven, 460 F.2d 1253, 1254 (9th Cir. 1972) (per curiam); Rollins v. Superior

Court, 706 F. Supp. 2d 1008, 1011 (C.D. Cal. 2010).

      State remedies must be exhausted except in unusual circumstances.

Granberry, 481 U.S. at 134. If state remedies have not been exhausted, the district

court must dismiss the petition. Rose, 455 U.S. at 510; Guizar v. Estelle, 843 F.2d

371, 372 (9th Cir. 1988). A dismissal solely for failure to exhaust is not a

dismissal on the merits, Howard v. Lewis, 905 F.2d 1318, 1322-23 (9th Cir. 1990),

and does not bar a petitioner from returning to federal court after state remedies

have been exhausted.

      Leong repeatedly asserts that his attorney refused to file an appeal in 2FFC-

XX-XXXXXXX and that he does not know how to do so on his own. Thus, Leong

admits that he has neither directly appealed his June 13, 2018 conviction in 2FFC-

XX-XXXXXXX, nor filed a post-conviction petition raising the claims he asserts in the

Petition pursuant to Rule 40 of the Hawaii Rules of Penal Procedure. Neither the

Hawaii Supreme Court nor the Intermediate Court of Appeals has been given the

opportunity to rule on Leong’s claims.

      Exhaustion may be satisfied if the petitioner’s claims are clearly barred


                                          4
under state law. See Castille v. Peoples, 489 U.S. 346, 351-52 (1989); Johnson v.

Zenon, 88 F.3d 828, 831 (9th Cir. 1996). It is not “clear” that Leong’s claims are

procedurally barred under Hawaii state law, however. Although he may have

waived the right to directly appeal pursuant to his no contest plea, and this is not

explicit in the Petition, Leong may still have the right to pursue post-conviction

relief under Haw. R. Penal. P. 40.4 Even if there is some state procedural bar, that

is a matter that should be evaluated in the first instance by the Hawaii state courts,

and the Hawaii Supreme Court may nevertheless choose to reach Leong’s claims.

The court expresses no opinion regarding whether Leong may raise his claims

under Rule 40.



      Finally, Leong’s argument that he is unable to proceed on his own with such

a petition is contradicted by his ability to file the present Petition pro se within


      4
          Haw. R. Penal P. 40(a)(3) provides:

      Inapplicability. Rule 40 proceedings shall not be available and relief thereunder
      shall not be granted where the issues sought to be raised have been previously
      ruled upon or were waived. Except for a claim of illegal sentence, an issue is
      waived if the petitioner knowingly and understandingly failed to raise it and it
      could have been raised before the trial, at the trial, on appeal, in a habeas corpus
      proceeding or any other proceeding actually conducted, or in a prior proceeding
      actually initiated under this rule, and the petitioner is unable to prove the
      existence of extraordinary circumstances to justify the petitioner's failure to raise
      the issue. There is a rebuttable presumption that a failure to appeal a ruling or to
      raise an issue is a knowing and understanding failure.

                                                5
months of his conviction and by his statements that he sought a temporary

restraining order against Ms. Anduya in “FCP 13-1-0001.”

                                         III.      CONCLUSION

        Once a court determines that a habeas petition contains only unexhausted

claims, it may dismiss the petition for failure to exhaust. Rasberry v. Garcia, 448

F.3d 1150, 1154 (9th Cir. 2006). Because Leong’s Petition is wholly and

admittedly unexhausted, the Petition and this action are DISMISSED without

prejudice. The Clerk is directed to enter judgment and close the case.

                 IT IS SO ORDERED.

                 DATED:            Honolulu, Hawaii, October 9, 2018.




Leong v. Hawaii, No. 1:18-cv-00372 JAO-KJM; Habeas ‘18 Leong 18-372 jao (dsm unexh)




                                                         6
